Citation Nr: 1202473	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-12 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to June 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

In September 2010, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The Board observes that when the record associates different diagnoses with the same symptoms, the nature of the Veteran's disorder is a question of fact for the Board, and once determined, the Board must address whether the Veteran's symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Accordingly, the Board has consolidated the two issues for service connection for major depressive disorder and PTSD into one, as reflected on the title page.  This change in no way affects the Veteran's rights or the adjudication process with respect to either claim.  Rather, it effectively raises the possibility that service connection may be granted for any acquired psychiatric disorder with which the Veteran is diagnosed, not just the disorders he formally claimed. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board's review of the post-remand record indicates that a remand is again necessary so that the Veteran may be scheduled for another VA psychiatric examination.  The only action required by the prior remand in February 2011 was that the Veteran be afforded a VA examination.  This action was completed in February 2011.  However, the examiner was requested by the Board to answer specific questions, and the opinion fails to adequately address all of those questions.  

Specifically, the examiner was asked to opine as to whether the Veteran clearly and unmistakably had an acquired psychiatric disorder prior to service, whether that disorder was clearly and unmistakably aggravated by service, and if not, whether any currently diagnosed acquired psychiatric disorder was incurred during service.  The examiner provided a detailed response to the first question, but in response to the second and third question, the examiner stated that he could not resolve the answer without resorting to mere speculation.  Such a statement does not constitute an opinion, either positive or negative.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Therefore, any VA examination that rests solely on this statement is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Nevertheless, the Board concludes that in conjunction with the rest of the record, the fact that the examiner could not determine that any preexisting disability was not aggravated during service renders the Board unable to find that there is clear and unmistakable evidence that the Veteran had a preexisting acquired psychiatric disorder.  Accordingly, for the purposes of the Board's adjudication of this claim, the Board presumes the Veteran to have been sound upon entrance into active duty.  See 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also VAOPGCPREC 3-03 (July 16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  Therefore, the Board only requires an opinion as to whether any acquired psychiatric disorder currently exhibited by the Veteran was present in service and is causally or etiologically related to any disease, event, or injury in service.  The appeal is remanded so that such an opinion may be obtained.

Additionally, the Board notes that the Veteran receives regular mental health treatment at the North Florida/South Georgia VA facility and that the most recent treatment record is dated in October 2010.  Thus, all VA treatment records from that VA facility dated from October 2010 onward should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Request all treatment records for the Veteran from the North Florida/South Georgia VA facility dated from October 2010 onward.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any identified acquired psychiatric disorder.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  Upon review of the record and examination of the Veteran, the examiner should respond to the following:

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed psychiatric disorder(s) existed during service or is causally or etiologically related to his military service?  

A rationale for any opinion advanced should be provided.  For the purposes of the opinion, the examiner should presume that the Veteran did not have a diagnosed acquired psychiatric disorder prior to service.  The examiner is cautioned that to say that no opinion can be formed without resorting to speculation does not constitute an opinion.  

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated, to include all evidence received since the August 2011 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative, if any has been obtained, should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

